DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Terminal Disclaimer
 	The terminal disclaimer filed on December 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,872,451 has been reviewed and is accepted.  The terminal disclaimer has been recorded, and, accordingly, the examiner hereby withdraws the double patenting rejection of the last Office Action.
Response to Amendment
 	Applicant’s amendment filed on November 5, 2021 has been entered.  Claims 1, 3, 4, 7, 8, 12, 14, 15, 18 and 19 have been amended.   Thus, claims 1-20 are still pending in this application, with claims 1, 12 and 19 being independent.  Claims 1-20 are allowed. 
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance:
	The prior art of record, alone or in combination, fails to teach, or render obvious, the following features of independent claims 1, 12 and 19.  
	Regarding independent claims 1, 12 and 19, the prior art of record does not teach, suggest or render obvious, in view of the claim as a whole, the recited apparatus limitations of:
“generating, based on the first level of detail of the first avatar, first and second facial textures of the first avatar in a second level of detail; and; 
assembling a second avatar using the first facial texture, wherein the first facial texture in the assembled second avatar is swapped with the second facial texture during display of the second avatar to animate the second avatar.”
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT PEREN whose telephone number is (571)270-7781.  The examiner can normally be reached on 10am-6pm M-F.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING POON can be reached on 5712727440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/VINCENT PEREN/
Examiner, Art Unit 2675

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675